NO. 07-07-0376-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 JANUARY 28, 2008

                        ______________________________


                              HEATH JAMES GRIMES,

                                                            Appellant

                                          v.

                               THE STATE OF TEXAS,

                                                            Appellee

                      _________________________________

       FROM THE COUNTY COURT AT LAW NO. 2 OF RANDALL COUNTY;

            NO. 2006-1659-L; HON. RONALD WALKER, JR., PRESIDING


                        _______________________________

                               Memorandum Opinion

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Heath James Grimes was convicted of misdemeanor theft of property

of the value of $50 or more but less than $500. On September 4, 2007, appellant filed

a notice of appeal. The State has filed a motion to permanently abate this appeal and
attached a death certificate stating that appellant died on January 5, 2008. At the time

of his death, no mandate from this appellate court had been issued.

      If an appellant in a criminal case dies after an appeal is perfected but before the

mandate of the appellate court is issued, the appeal should be permanently abated. TEX .

R. APP. P. 7.1(a)(2). The death of an appellant during the pendency of his appeal deprives

an appellate court of jurisdiction. Hanson v. State, 790 S.W.2d 646 (Tex. Crim. App.

1990). The appeal and any further proceedings are ordered permanently abated.



                                                Brian Quinn
                                                Chief Justice

Do not publish.




                                            2